

Exhibit 10.1

 
EMPLOYMENT SEPARATION AGREEMENT
 
This EMPLOYMENT SEPARATION AGREEMENT (this “Agreement”) is made by and between
BPO Management Services, Inc., a Pennsylvania corporation (the “Company”),
BPOMS, Inc., a Delaware corporation, f/k/a BPO Management Services, Inc.,  and
an indirect wholly owned subsidiary of the Company (“Former BPOMS”), and Donald
W. Rutherford (“Rutherford”), as of the 6th day of May, 2009.


WHEREAS, Former BPOMS and Rutherford are parties to that certain letter
agreement dated as of January 26, 2007 (the “Employment Agreement”), which sets
forth, among other things, the terms and conditions pursuant to which Rutherford
was employed by Former BPOMS and currently serves as Chief Financial Officer of
the Company and setting forth the amount of certain payments that would be made
to Rutherford upon termination of his employment in certain circumstances;


WHEREAS, Former BPOMS, the Company and Rutherford have mutually agreed to
terminate the Employment Agreement and Rutherford’s employment with Former BPOMS
and the Company on the terms provided in this Agreement.


NOW, THEREFORE, for and in consideration of the mutual covenants and agreements
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged and confessed, Former BPOMS, the
Company and Rutherford do hereby agree as follows:


1.           Termination of Employment Agreement and Rutherford’s
Employment.  Former BPOMS, the Company and Rutherford hereby acknowledge the
existence of the Employment Agreement, and the terms thereof, which are
incorporated herein by this reference, are modified in the following particulars
only, and this Agreement shall hereafter govern the relative rights, duties and
obligations of the parties.  In addition, effective as of close of business on
May 15, 2009 (the “Termination Date”), Rutherford’s employment with Former BPOMS
and as the Chief Financial Officer of the Company are hereby terminated by
mutual agreement.    From the date of execution of this Agreement through the
Termination Date, Rutherford shall continue to perform his normal duties as
Chief Financial Officer of the Company, including completion and certification
of the Form 10-Q for the period ending March 31, 2009.  Following the
Termination Date, Rutherford will cooperate with the Company regarding
outstanding business issues to the extent reasonably requested by the Company
and agreed upon by the parties.
 



EMPLOYMENT SEPARATION AGREEMENT – Page 1
 
 

--------------------------------------------------------------------------------

 

2.           Severance and Other Post-Termination Payments and
Rights.  Rutherford will receive his normal base salary through the Termination
Date, and any accrued but unused vacation pay per the standard vacation
policy.  In addition, Rutherford will be entitled to receive the following
additional post-termination payments and benefits:
 
(a)           Severance Pay.  Rutherford will be paid a total of $83,333.50 plus
interest on the unpaid balance thereof calculated at 10% per annum in severance
(the “Total Severance Amount”) payable over twelve (12) months in equal
installments on the normal payroll cycle beginning with the first payroll
following the Termination Date. These severance payments will be subject to
normal tax withholding.  In the event the Company successfully completes a
capital raise, merger or sale of assets that results in net receipts of at least
$2,000,000 during this period, then the payment of the entire remaining unpaid
balance of the Total Severance Amount shall be accelerated and paid on the next
scheduled payroll cycle following the closing of the funding transaction; Any
payment not made when due shall be immediately subject to a late charge in the
sum of 1 ½% per month or any part thereof until paid. If two or more payments in
succession are not made when due, Rutherford shall have the option to accelerate
the entire balance due plus all penalties and interest and immediately exercise
all of his rights under this agreement, as set forth in paragraph 3 below. Upon
any default as described above, Rutherford shall be entitled to any and all
reasonable attorney’s fees and costs incurred in exercising his rights
hereunder.
 
(b)           Benefits.  All benefits will terminate in accordance with standard
policies and practices as of the Termination Date.  For example, the medical
insurance reimbursement will end on the Termination Date and any matching
contributions in the 401(k) plan will not be made on severance payments.


(c)           Extension of Post-Termination Exercise Rights on Stock
Options.  Rutherford currently holds 98,680 options to purchase Company common
stock issued pursuant to the BPO Management Services, Inc. 2003 Stock Option
Plan with an exercise price of $4.662 per share, and 172,690 options to purchase
Company common stock issued pursuant to the BPO Management Services, Inc. 2007
Stock Option Plan with an exercise price of $0.162 per share.  These options
have previously fully vested.  The Company hereby agrees that these options
shall remain outstanding according to the original terms and shall be
exercisable for a period of twenty-four (24) months after the Termination Date,
subject to the terms of the applicable option plan.
 



EMPLOYMENT SEPARATION AGREEMENT – Page 2
 
 

--------------------------------------------------------------------------------

 

(d)           Lap Top Computer and Cell Phone.  The Company lap top computer
used by Rutherford shall be retained by Rutherford and may be utilized to
provide the cooperation and assistance contemplated in Section 1 above regarding
post-termination business issues.


3.           Security.  In order to secure payment of the of Total Severance
Amount outstanding from time to time, Rutherford is hereby granted a security
interest in and to the United States assets of Former BPOMS.  Rutherford
acknowledges that other assets of the Company that are not held at or below the
Former BPOMS subsidiary level are also expressly excluded, including all assets
of Healthaxis.com, Inc. and its downstream subsidiaries including Healthaxis,
Ltd. and Healthaxis Imaging Services, LLC and their respective assets and
subsidiaries.  In order to perfect this security interest, Former BPOMS will
execute and deliver to Rutherford a UUC-1 Financing Statement upon full
execution of this Agreement which Rutherford may file in the appropriate records
in Delaware and California, at Rutherford’s expense.  In the event of a default
by the Company and Former BPOMS in payment of the severance installments
pursuant to Subsection 2(a) above, and following ten (10) days written notice
from Rutherford to the Company providing an opportunity to cure, Rutherford may
enforce his security interest in accordance with the laws of the state of
California.  Rutherford hereby agrees that this security interest is and shall
be deemed subordinate to all security interests now or hereafter held by any of
the commercial lenders who may loan money to Former BPOMS or its subsidiaries
that are covered by the security interest granted herein, and agrees to
cooperate with the Company and Former BPOMS in executing any subordination
agreements, acknowledgements, waivers or other documents that may be reasonably
requested from time to time by any lenders as may be necessary for the Company
or any of its subsidiaries to receive or maintain credit from any lender making
such request.  Upon payment in full of the Total Severance Amount, Rutherford
shall immediately deliver a UCC-3 in order to fully release and discharge the
security interest granted herein, for the Company to record as deemed
appropriate at their expense.


4.           Non-Solicitation. In consideration of the Company’s obligations and
payments to be made under Section 2(a) above, Rutherford hereby agrees that
during the twenty-four (24) month period following the Termination Date, he
shall not (i) directly or indirectly solicit or attempt to solicit any of the
employees, agents, independent contractors, or representatives Former BPOMS or
the Company or its other affiliates to leave any of such entities; or (ii)
directly or indirectly solicit or attempt to solicit any of the employees,
agents, independent contractors or representatives of Former BPOMS or the
Company or its other affiliates to become employees, agents, representatives or
independent contractors of any other person or entity.
 



EMPLOYMENT SEPARATION AGREEMENT – Page 3
 
 

--------------------------------------------------------------------------------

 

5.           Protection of Confidential Information;
Non-Disparagement.  Rutherford shall hold in a fiduciary capacity for the
benefit of the Company all confidential information, knowledge or data relating
to the Company or any of its affiliated companies, and their respective
businesses, which was obtained by Rutherford during his employment by Former
BPOMS and the Company.  Rutherford agrees that he will not, without the prior
written consent of the Company or as may otherwise be required by law or legal
process, communicate or divulge any such information, knowledge or data to
anyone other than the Company and those designated by it, or otherwise use or
exploit such information on behalf of himself or any third party.  Rutherford
and the Company agree that each will not make any public or private statements,
comments, or communications about each other, including the Company or its
officers, directors or employees, that could constitute disparagement or that
may be considered to be derogatory or detrimental to the good name or business
reputation of Rutherford or the Company or such officers, directors or
employees.  Notwithstanding anything herein to the apparent contrary, the
parties hereto acknowledge and agree that this Agreement will be described in,
and filed with, a Form 8-K.
 
6.           Mutual Release.  In consideration of the covenants and agreements
contained herein, including the Company’s obligations and payments to be made
under Subsection 2(a) above, Rutherford on behalf of himself, and his respective
heirs, executors, administrators, affiliates, successors and assigns, hereby
releases, acquits, and forever releases and discharges Former BPOMS and the
Company and each of their former and present agents, directors, officers,
stockholders, employees, servants, parent, affiliates, owners, subsidiaries,
divisions, successors, predecessors and assigns (all such entities and
individuals hereinafter collectively referred to as the “Released Parties”) of
and from any and all claims, actions, causes of action, demands, rights,
damages, debts, compensation, costs, or other expenses, including without
limitation attorneys’ fees, of any nature whatsoever, whether known or unknown,
which Rutherford ever had, now has, or which he, his heirs, executors,
administrators, successors and assigns hereafter can, shall or may have against
the Released Parties arising out of any matter, cause, acts, conduct, claims or
events, including but not limited to, each and every claim, demand or cause of
action which Rutherford ever had or now has arising out of the Employment
Agreement or Rutherford’s association or employment with Released Parties, as an
employee, officer, independent contractor or consultant, or the cessation
thereof, and any written or oral representations made to Rutherford thereby, and
any federal, state, or local statute, rule, regulation or principle of common
law, including, but not limited to, any claims under Title VII of the Civil
Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e et seq.; the Age
Discrimination in Employment Act (and Older Worker Benefits Protection Act), as
amended, 29 U.S.C. §§ 621 et seq.; the Americans with Disabilities Act, 42
U.S.C. §§ 12101 et seq.; the Employee Retirement Income Security Act of 1974, as
amended, 29 U.S.C. §§ 1001 et seq.; or under any other federal, state or local
statute, rule or regulation or principle of employment or contract law.
 



EMPLOYMENT SEPARATION AGREEMENT – Page 4
 
 

--------------------------------------------------------------------------------

 

In consideration of the covenants and agreements contained herein, the Company
on behalf of itself and all its affiliates constituting the Released Parties,
and their successors and assigns, hereby releases, acquits, and forever releases
and discharges Rutherford of and from any and all claims, actions, causes of
action, demands, rights, damages, debts, compensation, costs, or other expenses,
including without limitation attorneys’ fees, of any nature whatsoever, whether
known or unknown, which any such parties ever had, now has, or which they or
their successors and assigns hereafter can, shall or may have against Rutherford
arising out of any matter, cause, acts, conduct, claims or events, including but
not limited to, each and every claim, demand or cause of action which they ever
had or now has arising out of the Employment Agreement or Rutherford’s
association or employment with Released Parties, as an employee, officer,
independent contractor or consultant, or the cessation thereof, and any written
or oral representations made to them by Rutherford, and any federal, state, or
local statute, rule, regulation or principle of common law or regulation or
principle of employment or contract law.
 
Nothing contained in this Section 6 shall release, acquit, or discharge any
claims, actions, causes of action, demands, rights, damages, debts,
compensation, costs, or other expenses, including without limitation, attorneys’
fees, arising out of or relating the obligations contained in this Agreement or
the enforcement thereof.
 
7.           Successors.  This Agreement is personal to Rutherford and without
the prior written consent of the Company shall not be assignable by Rutherford
otherwise than by will or the laws of descent and distribution.  This Agreement
shall inure to the benefit of and be enforceable by Rutherford's legal
representatives.  This Agreement shall inure to the benefit of and be binding
upon Former BPOMS and the Company and their respective successors and
assigns.  The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company and/or Former BPOMS to assume expressly
and agree to perform this Agreement in the same manner and to the same extent
that the Company and Former BPOMS would be required to perform it if no such
succession had taken place.  
 



EMPLOYMENT SEPARATION AGREEMENT – Page 5
 
 

--------------------------------------------------------------------------------

 

8.           Miscellaneous.
 
(a)           Applicable Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of California, without reference to
principles of conflict of laws.  The captions of this Agreement are not part of
the provisions hereof and shall have no force or effect.  This Agreement may not
be amended or modified otherwise than by a written agreement executed by the
parties hereto or their respective successors and legal representatives.
 
(b)           Notices.  All notices and other communications hereunder shall be
in writing and shall be given by hand delivery to the other party or by
registered or certified mail, return receipt requested, postage prepaid,
addressed as follows:
 
If to Rutherford:


Donald W. Rutherford
21775 Tahoe Lane
Lake Forest, CA 92630


If to Former BPOMS and the Company:


BPO Management Services, Inc.
1290 North Hancock Street, Suite 200
Anaheim Hills, California 92807
Attention:  Jim Cortens, President


With Copy to:


BPO Management Services, Inc.
7301 N. State Highway 161, Suite 300
Irving, Texas  75039
Attention:  J. Brent Webb, General Counsel


or to such other address as either party shall have furnished to the other in
writing in accordance herewith.  Notice and communications shall be effective
when actually received by the addressee.


(c)           Withholding.  The Company may withhold from any amounts payable
under this Agreement such Federal, state, local or foreign taxes as shall be
required to be withheld pursuant to any applicable law or regulation.
 



EMPLOYMENT SEPARATION AGREEMENT – Page 6
 
 

--------------------------------------------------------------------------------

 

(d)           Waiver.  Any failure to insist upon strict compliance with any
provision of this Agreement or the failure to assert any right any party may
have hereunder shall not be deemed to be a waiver of such provision or right
under this Agreement, unless such waiver is expressly made in writing signed by
the party waiving its right hereunder.
 
(e)           Entire Agreement.  Rutherford, Former BPOMS and the Company
acknowledge that this Agreement constitutes the entire agreement between them
and shall supersede any other agreement between the parties with respect to the
subject matter hereof,.
 





EMPLOYMENT SEPARATION AGREEMENT – Page 7
 
 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties are executing this Agreement to be effective as
of the day and year first above written.



 
RUTHERFORD:
         
/s/Donald W. Rutherford
 
Donald W. Rutherford
         
FORMER BPOMS:
     
BPOMS, Inc.
         
By: /s/ Jim Cortens
 
       Jim Cortens
 
       Its: President
                 
COMPANY:
     
BPO Management Services, Inc.
         
By: /s/ Jim Cortens
 
Jim Cortens
 
Its: President







 
 
 
 
 
EMPLOYMENT SEPARATION AGREEMENT – Page 8
